United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2399
                                    ___________

Aderemi A. Alli,                         *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Minneapolis Public Housing               *
Authority,                               *      [UNPUBLISHED]
                                         *
      Defendant - Appellee.              *
                                    ___________

                                  Submitted: June 13, 1997
                                      Filed: July 21, 1997
                                    ___________

Before LOKEN, REAVLEY,* and JOHN R. GIBSON, Circuit Judges.
                            ___________

PER CURIAM.

      Aderemi Alli was hired by the Minneapolis Public Housing Authority as an open
account specialist. After poor performance evaluations by two different supervisors,
Alli was terminated near the end of his six-month probationary period. He then
commenced this action under Title VII and the Minneapolis Civil Rights Act
contending that he was wrongfully terminated because of his African-American race.


      *
       The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge for
      the Fifth Circuit, sitting by designation.
       The district court1 granted summary judgment in favor of the Housing Authority,
concluding that it had presented credible evidence of a legitimate, non-discriminatory
reason for Alli’s termination -- his poor work performance -- and that Alli had failed
to come forward with credible evidence that this reason was a pretext for unlawful race
discrimination. Alli appeals. After careful review of the record, we conclude that
summary judgment was properly granted for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.

                                          -2-